ALLOWANCE
This Office action is responsive to the amendments filed March 2, 2021.  Claims 1-18 and 20-33 are pending.
1)	The Declaration filed March 2, 2021 has been accepted.  Therefore, the 35 U.S.C. 251 rejection has been withdrawn.
2)	Applicant has amended the specification to overcome the objection.
3)	Applicant has amended the claims to overcome the 35 U.S.C. 101 rejection of claims 1-18 and 20-33.
Allowable Subject Matter
Claims 1-18 and 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach automatically comparing, by a web analyzer using a processor, one or more of the user’s Internet interaction sessions to one or more modeled sessions comprising data relating to Internet web pages, the comparison to generate a recommendation of one or more future session paths from the modeled sessions for guiding the user’s Internet interactions, each future session path comprising a path of Internet web pages; providing the recommendation of the future session paths from the modeled sessions on screen to a contact center agent while the contact center agent is communicating with said user during a telephone call initiated by the user between the agent and the user as recited in independent claim 1. Independent claims 12 and 20 recite similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992